Citation Nr: 0904882	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-24 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran whose 
active military service extended from February 1962 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In accordance with the appellant's request, she was scheduled 
to appear before the Board in March 2005 at a videoconference 
hearing.  The appellant did not appear for the hearing and 
the hearing request is therefore considered withdrawn.  See 
38 C.F.R. § 20.702(d).  

At the outset the Board notes that the appellant's claim was 
held in abeyance in January 2007 in keeping with the 
direction of Chairman's Memorandum 01-06-24, dated in 
September 2006.  The memorandum directed that the processing 
of claims for compensation based on exposure to herbicides 
affected by the United States Court of Appeals for Veterans 
Claims (Court) decision in Haas v. Nicholson, 20 Vet. App. 
256 (2006) be stayed pending an appeal of that decision.  
Specifically, the stay was applicable in those cases where a 
claim for service connection was based on exposure to 
herbicides and the only evidence of exposure was the receipt 
of the Vietnam Service Medal or service on a vessel off the 
shore of Vietnam.

The Board wrote to the appellant to inform her that the 
adjudication of her appeal would be stayed pending a 
resolution of the Haas case in January 2007.  She was further 
informed that, once the stay was lifted, her case would be 
promptly adjudicated.  

The stay on processing claims for compensation based on 
exposure to herbicides was lifted by way of a Chairman's 
Memorandum, 01-09-03, dated in January 2009.  The lifting of 
the stay was predicated on a decision by the United States 
Court of Appeals of the Federal Circuit in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  The Federal Circuit reversed 
the Court's holding regarding the validity of 38 C.F.R. 
§ 3.307(a)(6)(iii).


FINDINGS OF FACT

1.  The Veteran died in December 2002 at the age of 57; lung 
cancer was certified as the cause of death.

2.  At the time of his death, the Veteran was not service-
connected for any disability.

3.  The medical evidence of record reveals that the Veteran 
was diagnosed with small cell carcinoma of the bronchus, lung 
cancer, which had also metastasized to his liver, in November 
2002; he was noted to have a long history of smoking.  

4.  There is no medical evidence of a diagnosis of lung 
cancer during service or within the first year after the 
Veteran separated from service.  

5.  There is no competent medical evidence linking the 
Veteran's fatal lung cancer to active service.  

6.  The Veteran did not have active service in the Republic 
of Vietnam during the Vietnam era; service department records 
confirm that he did not set foot on the landmass of Vietnam.  

7.  The Veteran is not presumed to have been exposed to Agent 
Orange during service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active service, or 
which could be presumed to have been incurred in service, did 
not cause the veteran's death nor did it contribute 
substantially or materially to cause the veteran's death; 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1131, 1310, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim. The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  This notice was provided 
to the appellant in a letter dated May 2003.  As the Veteran 
was not service connected for any disabilities at the time of 
his death, the letter did not inform the appellant how to 
substantiate her claim on that basis.  Instead, the letter 
provided information with respect to the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the notices provided by VA to include the 
rating decision and the statement of the case.  As a result 
of the notices provided, she is reasonably expected to 
understand what is required to substantiate her claim.  

With respect to the duty to assist the appellant, it is noted 
that service treatment records, service personnel records, VA 
medical records, and private medical records have been 
obtained in connection with the claim.  There is no 
indication in either the claims folder or from the appellant 
that there is outstanding evidence that should be obtained.  

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to:  the appellant's 
contentions; service treatment records, service personnel 
records; private medical records and; VA medical records.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, with respect to 
the claim for service connection for the cause of the 
Veteran's death.

II.  Service Connection for Cause of Death

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2008).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2008).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Malignant tumors, cancer, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  This is commonly referred 
to as presumptive service connection.  

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met 
provided that the rebuttable presumption provisions of 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008)(emphasis added).

Respiratory cancers, may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if they manifest to a degree of 10 percent at 
time after service during which the veteran was exposed to 
Agent Orange.  38 C.F.R. § 3.307(a)(6)(ii) (2008).  

In this case, the determinative issues presented by the claim 
are (1) whether the Veteran had lung cancer during service, 
within a year of separation from service, or was exposed to 
Agent Orange during service; (2) whether he had a current 
lung cancer upon his death; and, if so, (3) whether the 
current disability is etiologically related to the alleged 
Agent Orange exposure during service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008). 

In this case, the death certificate shows that the Veteran 
died in December 2002.  No autopsy was conducted.  The 
immediate cause of death was listed as lung cancer and the 
manner of death was listed as "natural."  No other medical 
condition was listed as contributing to death.  During the 
Veteran's lifetime, service connection was not established 
for any disability.  

There is no question about what disability caused the 
Veteran's death.  The medical evidence of record clearly 
establishes that the Veteran had complaints of dyspnea 
beginning in approximately October 2002.  Evaluation by x-
ray, and computed tomography (CT) scan revealed a mass in the 
right bronchus.  In November 2002, biopsy was conducted and 
pathology revealed a diagnosis of small cell carcinoma of the 
bronchus, lung cancer.  Further CT scans of the abdomen 
revealed that the cancer had metastasized to his liver.  As 
noted above, the Veteran died in December 2002.  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  Service in 
the Republic of Vietnam is interpreted as requiring service 
on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525). 

The evidence of record does not establish that the Veteran 
served in the Republic of Vietnam during the required period 
of time.  In June 2003, the National Personnel Records Center 
(NPRC) indicated that "there is no evidence in this 
Veteran's file to substantiate any service in the Republic of 
Vietnam."  In November 2003, the appellant submitted a copy 
of one of the pages from the Veteran's service personnel 
record.  This record indicated that the Veteran "served in 
South China Seas with Task Force 76 in direct support of 
Vietnam operations" from August to November 1964.  This 
record clearly establishes that the Veteran served off shore 
and did not physically enter the Republic of Vietnam.  
Accordingly, he is not presumed to have been exposed to Agent 
Orange during such service.  

Since the Veteran did not serve in Vietnam during the 
requisite period of time, he is not presumed to have been 
exposed to Agent Orange.  Accordingly, service connection for 
the cause of the Veteran's death due to lung cancer must be 
denied on that basis.  38 C.F.R. § 3.309(e) (2008); Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Review of the medical evidence of record, including the 
Veteran's service treatment records does not reveal that the 
Veteran's lung cancer manifested during service, or within 
the first year after service.  Rather, the medical evidence 
of record clearly establishes that the Veteran was first 
diagnosed with lung cancer in October 2002, over three and a 
half decades after he separated from service.  There is no 
competent medical evidence linking the Veteran's fatal lung 
cancer to active service.  Accordingly service connection for 
the cause of death on a direct and a presumptive basis must 
also be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the preponderance 
of the evidence is against the claim.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


